Citation Nr: 1411430	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  99-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating for the left ankle disability in excess of 0 percent from October 30, 1997 to August 14, 2005, in excess of 10 percent from August 15, 2005 to April 21, 2011, and in excess of 20 percent for the period beginning April 22, 2011.

2.  Entitlement to an effective date earlier than April 22, 2011 for the 20 percent rating for the left ankle disability.

3.  Entitlement to an increased rating in excess of 20 percent for instability of the left knee.  

4.  Entitlement to an effective date earlier than April 22, 2011 for the 20 percent rating for instability of the left knee.

5.  Entitlement to an increased rating in excess of 10 percent for left knee arthritis. 

6.  Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder, and anxiety.  
7.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, to include as secondary to a service-connected right leg disability.

8.  Whether new and material evidence has been received to reopen a claim of service connection for below the knee amputation of the right leg (hereinafter right leg amputation), and if so, whether service connection is warranted. 

9.  Entitlement to a certificate of eligibility for purchase of automobile and adaptive equipment or for adaptive equipment only.

10.  Entitlement to service connection for erectile dysfunction as secondary to service-connected hypertension.

11.  Entitlement to service connection for carpal tunnel syndrome (CTS) as secondary to service-connected hypertension.

12.  Entitlement to an effective date prior to April 22, 2011, for the grant of a total disability rating based on individual unemployability (TDIU).

13.  Entitlement to an effective date earlier than April 22, 2011, for the grant of Dependents Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1970 to April 1972. 

The issues before the Board of Veterans' Appeals (Board) are presented following a complex procedural history.  The claims were initially addressed in rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  

Procedural Background for Left Ankle Disability

The Veteran initially filed a claim for service connection for a left ankle disorder on October 30, 1997.  In a June 2005 decision, the Board granted service connection for a left ankle disorder.  A June 2005 RO administrative decision, implemented a noncompensable rating for the left ankle disability, effective October 30, 1997.  Subsequently, in an August 15, 2005 statement, the Veteran disagreed with the noncompensable rating assigned in the June 2005 RO administrative decision.  In a following February 2006 rating decision, the RO granted a 10 percent rating, effective August 15, 2005.  The issue was appealed to the Board, and in August 2008, the Board denied a rating in excess of 10 percent for the left ankle disability.  The Veteran appealed the August 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 memorandum decision, the Court vacated that part of the August 2008 Board decision which discussed the left ankle disability, and remanded it for readjudication.  

Prior to having the record retuned to the Board for readjudication, the RO increased the Veteran's left ankle disability rating to 20 percent, effective April 22, 2011.  Although the RO granted a higher 20 percent disability rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable for the entire rating period.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

For these reason, the Board finds that staged ratings are appropriate and consideration will be given as to whether higher initial ratings for the left ankle disability are warranted for the following periods: (1) a rating in excess of 0 percent from October 30, 1997 to August 14, 2005; (2) a rating in excess of 10 percent from August 15, 2005 to April 21, 2011; and (2) a rating in excess of 20 percent for the period beginning April 22, 2011.  

Procedural Background for Left Knee Disability (Instability)

The claim for service connection for left knee instability was initially granted by the Board in a January 2005 decision.  In a June 2005 administrative decision, the RO implemented the grant of service connection for left knee instability and assigned a noncompensable rating effective October 30, 1997, the date the Veteran filed his claim for service connection.  Thereafter, in August 2005, the Veteran filed a notice of disagreement with the rating for left knee instability.  A February 2006 rating decision assigned a 10 percent rating, effective August 15, 2005.  The Veteran perfected his appeal to the Board.  In August 2008, the Board denied an increased rating in excess of 10 percent for instability of the left knee.  The August 2008 Board decision, regarding the issue for an increased rating for left knee instability, was not appealed to the Court and it became final.

Subsequently, on April 22, 2011, the Veteran filed an increased rating claim for instability of the left knee.  In a January 2012 rating decision, the RO granted a 20 percent rating, effective April 22, 2011.  The Veteran filed a notice of disagreement with both the rating and the effective date assigned in the January 2012 rating decision.  As such, the Board will consider whether an increased rating in excess of 20 percent for instability of the left knee is warranted.  The Board will also consider whether an effective date earlier than April 22, 2011 for the 20 percent rating for instability of the left knee is warranted.

Procedural Background for Left Knee Disability (Arthritis)

In an August 2008 decision, the Board granted a separate rating for left knee arthritis and assigned a 10 percent rating.  A January 2009 RO administrative decision implemented the 10 percent rating for left knee arthritis.  The complexity of the procedural history regarding this issues arises from a following May 2009 statement by the Veteran's representative.  Although titled as a "notice of disagreement" with the January 2009 RO rating decision, the May 2009 statement was neither a notice of disagreement nor a claim for an increased rating.  In other words, had the Veteran disagreed with the rating assigned by the Board for left knee arthritis, the Veteran should have appealed the August 2008 Board decision to the Court.  The January 2009 RO "rating decision" was an administrative procedure in order to implement the rating initially granted by the Board.  

That notwithstanding, the Veteran's May 2009 "notice of disagreement" was accepted by the RO and the issue was ultimately appealed to the Board.  In a March 2011 decision, the Board denied the an increased rating in excess of 10 percent for arthritis of the left knee.  The Veteran filed a timely appeal to the Court.  

In an August 2012 memorandum decision, the Court explained the procedural error regarding the May 2009 statement and found that it was neither a notice of disagreement nor a claim for an increased rating.  As such, the Court concluded that the Board did not have jurisdiction to adjudicate the claim in its March 2011 decision.   Accordingly, the Court modified the March 2011 Board decision and remanded the matter for further adjudication.  

In April 2013, and pursuant to the August 2012 Court memorandum decision, the Board modified the March 2011 decision and dismissed the appeal for an increased rating in excess of 10 percent for left knee arthritis for lack of jurisdiction.

Subsequently, the Veteran filed an increased rating in excess of 10 percent for left knee arthritis on April 22, 2011.  A January 2012 RO rating decision continued the 10 percent rating.  The Veteran field a timely notice of disagreement and the issue for an increased rating in excess of 10 percent for left knee arthritis is now properly before the Board for adjudication.  

Procedural Background for DJD of the Lumbar Spine and Service Connection for a Psychiatric Disorder

The issues for service connection for DJD of the lumbar spine and service connection for an acquired psychiatric disorder were previously remanded by the Board in March 2011 and April 2013, respectively, to obtain VA examinations.  This was accomplished, and the claims were readjudicated in an October 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) service connection for erectile dysfunction as secondary to service-connected hypertension; (2) service connection for CTS as secondary to service-connected hypertension;  (3) entitlement to an effective date prior to April 22, 2011, for the grant of a TDIU; and (4) entitlement to an effective date earlier than April 22, 2011, for the grant of DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

FINDINGS OF FACT

1.  For the initial rating period from October 30, 1997 to August 14, 2005, the Veteran's left ankle disability was manifested by a plantar spur with no DJD, with minimal pain, and minimal decreased range of motion.  

2.  For the initial rating periods beginning August 15, 2005 to the present, the Veteran's DJD of the left ankle has been manifested by edema, tenderness, severe pain on motion, and at worst, dorsiflexion to 5 degrees and plantar flexion to 20 degrees.

3.  For the increased rating period prior to April 22, 2011, the Veteran's instability of the left knee disability did not more nearly approximate "moderate" recurrent subluxation or instability.
4.  For the increased rating period beginning April 22, 2011, the Veteran's instability of the left knee disability did not more nearly approximate "severe" recurrent subluxation or instability.

5.  Throughout the entire increased rating period on appeal, arthritis of the left knee has been manifested by flexion limited to, at worst, 50 degrees with pain, and normal extension.

6.  The Veteran does not have a currently diagnosed psychiatric disorder, to include PTSD, dysthymic disorder, and anxiety.  

7.  Currently diagnosed DJD of the lumbar spine is etiologically related, at least in part, to the service-connected right hip disability (secondary to a right leg disability that is etiologically related to an in-service injury of the right ankle). 

8.  A final Board decision in June 2005 denied service connection for right leg amputation.

9.  Evidence received since the June 2005 Board decision regarding the claim for service connection for right leg amputation, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

10.  The right leg amputation was due, in part, to the right ankle injury sustained in service.

11.  The Veteran has a service-connected disability resulting in the loss of one foot.


CONCLUSIONS OF LAW

1.  For the initial rating period from October 30, 1997 to August 14, 2005, the criteria for a 10 percent rating, but no higher, for the left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2013).

2.  For the initial rating period from August 15, 2005 to April 21, 2011, the criteria for a 20 percent rating, but no higher, for DJD of the left ankle have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2013).

3.  For the initial rating period beginning April 22, 2011, the criteria for a rating in excess of 20 percent rating for DJD of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2013).

4.  The criteria for an effective date earlier of August 15, 2005 for the award of a 20 percent rating for DJD of the left ankle have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

5.  For the increased rating period prior to April 22, 2011, the criteria for a disability rating higher than 10 percent for left knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5257 (2013).

6.  For the increased rating period beginning April 22, 2011, the criteria for a disability rating higher than 20 percent for left knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5257 (2013).

7.  For the entire increased rating period on appeal, the criteria for an increased rating in excess of 10 percent for arthritis of the left knee have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

8.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder, and anxiety have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

9.  The criteria for service connection for DJD of the lumbar spine, to include as secondary to a service-connected right leg disability, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 

10.  The June 2005 Board decision, which denied service connection for below the knee amputation of the right leg, is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013). 

11.  New and material evidence having been received, the claim of service connection for below the knee amputation of the right leg is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

12.  The criteria for service connection for below the knee amputation of the right leg have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

13.  The criteria for entitlement to a certificate of eligibility for purchase of automobile or adaptive equipment only have been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.808 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2013).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to a higher initial ratings, the claim arises from a disagreement with the initial rating assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003; 38 C.F.R. 
§ 3.159(b)(3)(i) (stating that there is no duty to provide VCAA notice upon receipt of a NOD).

In a claim for an increased rating, the VCAA requires only generic notice as to the 
type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VCAA notice letters that were sent in October 2005 (left knee and left ankle disabilities), and December 2006 (PTSD) satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In these letters, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained service treatment records, VA treatment records, Social Security Administration disability records, and the Veteran's statements.  Additionally, the Veteran was provided VA examinations in February 2002 (ankle), January 2006 (ankle and knee), May 2006 (ankle and knee), July 2007 (ankle and knee), September 2009 (knee), November 2009 (ankle and knee), May 2011 (ankle and knee), January 2013 (spine), and September 2013 (psychiatric).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, when taken together, the VA examinations obtained in this case are adequate as they contain a description of the history of the disabilities at issue; include diagnostic and objective testing; and document and consider the Veteran's complaints and symptoms.  The September 2013 psychiatric evaluation also provided a detailed rationale for the opinion rendered after a thorough review of the record and interview with the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. 

Importantly, the Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Therefore, the Board finds that there is no reason to believe that any possible outstanding records would contain information relating to the Veteran's claim.
The claims of service connection for DJD of the lumbar spine, to include as secondary to a service-connected right leg disability, service connection for below the knee amputation of the right leg (to reopen and on the merits), and entitlement to a certificate of eligibility for purchase of automobile or adaptive equipment only have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA also must consider functional loss of a musculoskeletal disability.  Functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  Fenderson, at 126-27. Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 3.400 (2013).  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2013); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98.

Increased Rating for the Left Ankle Disability

The Veteran's left ankle disability is currently rated as noncompensable from October 30, 1997 to August 14, 2005; 10 percent disabling from August 15, 2005 to  April 21, 2011; and as 20 percent disabling for the period beginning April 22, 2011.  The Board finds that staged ratings are appropriate and consideration will be given as to whether higher initial ratings for the left ankle disability are warranted for the following periods: (1) a rating in excess of 0 percent from October 30, 1997 to August 14, 2005; (2) a rating in excess of 10 percent from August 15, 2005 to April 21, 2011; and (2) a rating in excess of 20 percent for the period beginning April 22, 2011.  The left ankle disability has been consistently rated under Diagnostic Code 5271 for limited motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Traumatic arthritis (i.e., DJD) is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f).  In other words, the criteria set forth in Diagnostic Code 5003 are only for application when limitation of motion is noncompensable.  38 C.F.R. § 4.71a.  

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a. A 20 percent evaluation is the highest warranted for limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

The Board notes that words such as "slight," "moderate," and "marked " are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  
38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

Initial Rating Period From October 30, 1997 to August 14, 2005

The Veteran's left ankle disability is currently rated as noncompensable from October 30, 1997 to August 14, 2005 under Diagnostic Code 5271 for limited motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Upon review of all the evidence of record, both lay and medical, the Board finds that a 10 percent rating, but no higher, is warranted for the period from October 30, 1997 to August 14, 2005 as the Veteran's left ankle disability was manifested by a plantar spur, with no DJD, with minimal pain, and minimal decreased range of motion.

The evidence includes a February 2002 VA examination where the Veteran reported moderate pain in the left ankle that was associated with swelling and popping.  Upon physical examination, range of motion testing showed dorsiflexion to 30 degrees and plantar flexion to 40 degrees.  X-ray results revealed a plantar spur with otherwise normal findings of the left foot and left ankle.  The February 2002 VA examiner diagnosed the Veteran with chronic left ankle pain, minimal, with no progression.  

The evidence from October 30, 1997 to August 14, 2005 does not contradict the conclusion offered by the February 2002 VA examiner.  In a following February 2003 VA examination report, the VA examiner did not provide comments with respect to left ankle disability.  

The Board finds that from October 30, 1997 to August 14, 2005 the record demonstrates that the Veteran had left ankle pain with only minimal decreased range of motion.  Although the Veteran was not diagnosed with DJD of the left ankle during this initial rating period, the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable (10 percent) rating for such symptomatology (i.e., painful motion).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  As such, the Board finds that a 10 percent rating is warranted for the left ankle disability for the initial rating period from October 30, 1997 to August 14, 2005.

The Board further finds that a separate or higher rating in excess of 10 percent is not warranted for the left ankle disability for the initial rating period from October 30, 1997 to August 14, 2005.  The Board finds that range of motion testing during the February 2002 VA examination only showed minimal decreased range of motion.  Specifically, dorsiflexion to 30 degrees and plantar flexion to 40 degrees.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The Board finds that this evidence does not more nearly approximate "marked" limitation of motion of the left ankle.  

The Board has also considered whether any other diagnostic codes pertaining to the Veteran's left ankle are applicable in this case.  The Veteran's service-connected disability does not warrant a separate or higher rating under Diagnostic Codes 5270 or 5272 because he has never demonstrated or been diagnosed with ankylosis of the left ankle.  He has also never been diagnosed with malunion of the os calcis or astragalus or ever underwent astragalectomy, thus, Diagnostic Codes 5273 and 5274 are not for application in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274. 

For these reasons, the Board finds that, for the initial rating period from October 30, 1997 to August 14, 2005, a 10 percent rating, but no higher, for the left ankle disability is warranted.

Initial Rating Periods from August 15, 2005 to April 21, 2011 
and from April 22, 2011 to the Present

The Veteran's left ankle disability is currently rated as 10 percent disabling from August 15, 2005 to April 21, 2011.  A 20 percent rating was awarded effective April 22, 2011.  Upon review of the evidence of record, both lay and medical, the Board finds that a 20 percent rating, but no higher, is warranted for the left ankle disability for the initial rating period from August 15, 2005 to April 21, 2011.  The Board further finds that a rating in excess of 20 percent for the period beginning April 22, 2011 is not warranted.  

The Board finds that the majority of the Veteran's left ankle symptoms, to include pain, edema, tenderness, and decreased range of motion, have remained relatively consistent throughout the initial rating period from August 15, 2005 to the present and more nearly approximate a "marked" left ankle disability.

During January 2006 VA examination report, the Veteran reported pain, and specifically, severe pain on motion.  Upon physical examination, the VA examiner noted moderate medial tenderness, edema, and painful motion.  Range of motion in dorsiflexion was to 30 degrees and plantar flexion was to 35 degrees.  

In a May 2006 VA examination report, the Veteran stated that he had pain in the left ankle for the last 15 years and described the pain as a 9 on a scale from 1 to 10, with 10 being the worst.  The VA examiner noted edema, tenderness, and pain.  Range of motion in dorsiflexion was to 25 degrees and plantar flexion was to 35 degrees.  

In a subsequent July 2007 VA examination report, the VA examiner again noted pain and tenderness on physical examination.  Range of motion in dorsiflexion was to 5 degrees and plantar flexion was to 30 degrees.  

The Veteran was afforded another VA examination in November 2009 where he reported left ankle pain for the last 15 to 20 years.  He described the pain as an 8 on a scale from 1 to 10, with 10 being the worst.  The VA examiner noted tenderness and pain.  Range of motion in dorsiflexion was to 10 degrees and plantar flexion was to 30 degrees.  

In the most recent May 2011 VA examination report, the VA examiner noted pain, instability, giving way, and swelling.  Range of motion in dorsiflexion was to 5 degrees and plantar flexion was to 20 degrees.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's diminishing range of motion, severe pain on motion, tenderness, and edema more nearly approximated by a 20 percent rating for marked limitation of motion of the ankle under Diagnostic Code 5271.  The Board further finds that a higher evaluation under Diagnostic Code 5271 is unavailable as a 20 percent evaluation is the highest warranted for limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board has considered whether any other diagnostic codes pertaining to the Veteran's left ankle are applicable in this case.  The Veteran's service-connected disability does not warrant a separate or higher rating under Diagnostic Codes 5270 or 5272 because he has never demonstrated or been diagnosed with ankylosis of the left ankle.  He has also never been diagnosed with malunion of the os calcis or astragalus or ever had astragalectomy, thus, Diagnostic Codes 5273 and 5274 are not for application in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274. 

For these reasons, the Board finds that a 20 percent rating, but no higher, for the initial rating period from August 15, 2005 to April 21, 2011 is warranted.  The Board further finds that a rating in excess of 20 percent rating for DJD of the left ankle for the increased rating period beginning April 22, 2011 is not warranted.

Earlier Effective Date for the Left Ankle Disability

The Veteran maintains that the 20 percent rating, effective April 22, 2011, warrants an earlier effective date.  As noted above, the Board granted service connection for a left ankle disability in a June 2005 decision.  In a subsequent June 2005 rating decision, the RO implemented the Board's grant of service connection and assigned an initial noncompensable rating effective October 30, 1997.  Thereafter, on August 15, 2005, the Veteran filed a statement seeking an increased rating for the left ankle disability.  Although the RO accepted this August 15, 2005 statement as a claim for an increased rating for the left ankle disability, it was actually a notice of disagreement with the initial rating provided in the June 2005 rating decision.   

The Board has granted a 20 percent rating beginning August 15, 2005, which was based, in part, on the Veteran's August 15, 2005 statement claiming that his left ankle disability warranted a higher rating.  The effective date for a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  For the reasons discussed above, the Board finds that the earliest date entitlement arose for a 20 percent rating for a "marked" left ankle disability was August 15, 2005.  Accordingly, the Board finds that the earliest effective date possible for the grant of the 20 percent rating for DJD of the left ankle is August 15, 2005.  





Increased Rating for Instability of the Left Knee

In August 2008, the Board denied an increased rating in excess of 10 percent for instability of the left knee.  The Veteran did not appeal this issue to the Court; as such, the August 2008 Board decision was final.

On April 22, 2011, the Veteran filed a claim for an increased rating for the left knee disability.  A January 2012 RO rating decision assigned a 20 percent rating for instability of the left knee, effective April 22, 2011.  The Veteran filed a timely notice of disagreement with the rating decision and perfected his appeal.  See October 2013 statement of the case and November 2013 statement in lieu of VA Form 9. 
 
Upon review of the evidence of record, both lay and medical, the Board finds that, for the entire increased rating period, the criteria for a disability rating higher than 20 percent for left knee instability is not warranted as the Veteran's left knee disability does not more nearly approximate "severe" recurrent subluxation or instability.  

The evidence includes six VA examinations.  In the January 2006 and May 2006 VA examinations, the VA examiners noted no laxity of the left knee after conducting a physical examination.  In a July 2007 VA examination report, the VA examiner stated that there was no instability of the left knee, but the knee was tender and pain was reported by the Veteran.  In a following September 2009 VA examination report, the Veteran reported symptoms of pain, giving way, clicking, and popping.  It was also noted that the knee was stable to varus and valgus tests, which are used to reveal instability of the knee.  In the November 2009 VA examination report, the Veteran reported pain and stated that he used a knee brace and a walker; however, after performing objective testing, the November 2009 VA examiner noted no laxity or instability of the left knee.  The Board finds that the evidence listed above does not more nearly approximate "severe" recurrent subluxation or instability of the left knee.  

As noted above, a January 2012 rating decision assigned a higher 20 percent rating for left knee instability.  The Board finds that the 20 percent rating assigned in the January 2012 rating decision was based upon a misrepresentation of a May 2011 VA examination report which involved evidence discussing both the left ankle and left knee disabilities.  Specifically, it appears that the RO may have confused symptoms and findings associated with the left ankle disability to those relating to the left knee disability.  For example, although the Veteran reported subjective complaints of instability of the left knee, the May 2011 VA examiner noted that objective testing revealed normal varus and valgus tests (used to test instability of the knee).  Although objective testing revealed instability of the left ankle, the VA examiner specifically stated that there was no instability of the left knee.  

Upon review of all the evidence of record, it appears that the objective evidence of records demonstrated no instability of the left knee.  Nonetheless, the Board will not reduce a disability rating below what is assigned by the RO, even when the Board disagrees with the evaluation assigned and finds that the evidence used by the RO in assigning a disability rating was incorrectly applied.

The Board finds the weight of the lay and medical evidence does not demonstrate instability or recurrent subluxation of the left knee and therefore a rating in excess of 20 percent for left knee instability is not warranted for the entire increased rating period on appeal.  In making this determination the Board has considered the Veteran's statements; however, the Board finds that specific clinical findings in the VA examination reports, showing no instability of the left knee, are more probative than general assertions of instability of the knee or of the knee giving out.  

Earlier Effective Date for the Left Knee Instability

The Veteran contends that he is entitled to an effective date earlier than April 22, 2011 for the 20 percent rating for instability of the left knee.  

During an April 22, 2011 VA telephone conversation between the Veteran and VA, document on VA Form 21-0820 Report of General information, the Veteran reported an increase in severity for the left knee disability.  This April 22, 2011 documented conversation has been accepted as the Veteran's claim for an increased rating for the left knee disability, which includes instability of the left knee.  As noted above, the Board finds that the objective evidence of record, which includes six VA examination reports, does not demonstrate instability of the left knee.  As such, the earliest effective date for the grant of the 20 percent rating is April 22, 2011 (i.e., the date of the claim).  See 38 C.F.R. § 3.400.  

Increased Rating for Arthritis of the Left Knee

On April 22, 2011, the Veteran filed a claim for an increased rating for the left knee disability.  In a January 2012 rating decision, the RO continued the 10 percent rating for arthritis of the left knee.  The Veteran filed a timely notice of disagreement and a statement of the case was issued in October 2013.  The Board notes that, unlike the claim for instability of the left knee, the Veteran has not appealed the effective date (i.e., April 22, 2011) for the 10 percent rating for the arthritis of the left knee. 

The Veteran's left knee arthritis is currently rated under Diagnostic Code 5003.  Diagnostic Code 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  As the left knee arthritis is already rated 10 percent disabling, and a 10 percent rating is the maximum rating provided for arthritis of a major joint under Diagnostic Code 5003, a rating in excess of 10 percent is not possible under Diagnostic Code 5003.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 
38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides ratings for ankylosis of the knee. Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling. 
38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

During a May 2011 VA knee examination, the Veteran complained of pain, instability, giving way, and swelling.  The Veteran used a cane and a walker and it was noted that he had an abnormal gait.  Upon physical examination, ankylosis was not present and range of motion testing revealed flexion to 50 degrees and normal extension with pain.  Upon repetitive use, range of motion of the left knee remained the same.  

After reviewing the lay and medical evidence relevant to the increased rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for left knee arthritis for the entire increased rating period on appeal.  The Board finds that, throughout the appeal period, even with such considerations of additional limitation of motion or function, (see DeLuca; 
38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's left knee arthritis has been manifested by flexion limited to, at worst, 50 degrees after repetition and normal extension.  The Board finds that the evidence of record does not demonstrate additional disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.

Further, under Diagnostic Code 5260 the Veteran's left knee flexion was to 50 degrees in the May 2011 VA examination.  Therefore, the criteria for a higher disability rating under Diagnostic Code 5260 (limitation of flexion to 30 degrees for a 20 percent rating) have not been met or more nearly approximated.  The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5260 for arthritis of the left knee for any period.
38 C.F.R. § 4.71a.

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  In this case, the evidence shows that the Veteran had normal extension.  Thus, even if pain is taken into account, there is no credible evidence of record demonstrating extension limited to 15 degrees or less which would warrant a 20 percent rating.  As the criteria for a 20 percent disability rating under Diagnostic Code 5261 (limitation of extension to 15 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5261 for arthritis of the left knee for any period.  38 C.F.R. § 4.71a.

The Board has also considered whether any other diagnostic code would allow for an increased rating in excess of 10 percent for the Veteran's left knee disability. Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  Although the Veteran reported some episodes of pain and swelling of the left knee, the medical evidence (including negative findings on the McMurray test) revealed no showing of dislocation of the left meniscus in this case, therefore, this code does not apply.  

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply.  Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.

Finally, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for left knee arthritis for the entire increased rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.
Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left ankle and left knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on decreased range of motion and instability of the knee.  In this Veteran's case, the Board recognizes and has considered the Veteran's complaints of pain, decreased range of motion of the ankle, and difficulty walking.  The schedular rating criteria specifically provides ratings for limitation of extension of the ankle (Diagnostic Code 5271), painful arthritis and limitation of flexion of the knee (Diagnostic Code 5003 and Diagnostic Code 5260), instability of the knee (Diagnostic Code 5257), and contemplate ratings based on motion limited due to multiple orthopedic factors that include pain and instability.  38 C.F.R. §§ 4.40, 4.45, 4.59.

In this case, comparing the Veteran's left ankle and left knee disability levels and the symptomatology listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's left ankle and left knee disabilities, the Board finds that the criteria for referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of a psychiatric disorder, to include PTSD, dysthymic disorder, and anxiety are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he has PTSD as a result of witnessing a young boy who was hit by a car while in the service, the loss of a friend in Vietnam, and witnessing a body floating in the water off of his ship.

Upon review of all the evidence of record, the Board finds that the Veteran does not have a currently diagnosed psychiatric disorder, to include PTSD, dysthymic disorder, and anxiety at any time during the appeal period.  The Veteran filed his claim for service connection for PTSD in October 2006.  Importantly, a "current disability" only exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In the present case, the evidence reveals that a November 1995 VA examination report diagnosed the Veteran with dysthymic disorder and anxiety.  It was also reported that the Veteran had been seen by a private psychologist in counseling once a week for about one year in 1990 or 1991.  The Board finds that because these diagnoses were rendered approximately 11 years prior to the Veteran's October 2006 claim for service connection for an acquired psychiatric disorder, they cannot serve as a present disability for a valid claim for service connection.  See Brammer, 3 Vet. App. 223, 225.  

Further, the remaining evidence of record, which includes VA treatment records and VA examination reports, does not demonstrate a current diagnosis for a psychiatric disorder during the appeal period.  A November 2004 VA medical record shows that a PTSD screen was negative.  A May 2006 VA general medical examination report shows that the Veteran self-reported having a dysthymic disorder; however, no objective testing was conducted to verify the purported psychiatric disorder and a psychiatric disorder was not diagnosed at the time of the May 2006 VA examination. 

Pursuant to the Board's April 2013 remand, the Veteran was afforded a VA psychiatric examination in September 2013 to assist in determining the nature and etiology of any psychiatric disorders.  The VA examiner reviewed the claims file, interviewed the Veteran, and noted a through description of the Veteran's alleged stressor events, social and family history, mental health treatment, and conducted a mental status examination.  The VA examiner then opined that the Veteran did not have a current psychiatric disorder that met the diagnostic criteria under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  The VA examiner noted that the Veteran denied any a history of therapy or psychiatric hospitalization and stated that he had not been prescribed psychotropic medication since 1990 or 1991.  Further, although the record revealed that the Veteran was prescribed and taking Valium, this was noted to be related to his back pain and not to a mental health disorder.  

Upon review of all the evidence of record, the Board finds that the Veteran does not have a current acquired psychiatric disorder, to PTSD, dysthymic disorder, or anxiety.  In reaching this conclusion, the Board has considered the Veteran's statements in which he contends that he suffers from PTSD.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a mental health disorder, such as depression and anxiety, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose complex mental health disorders of PTSD, dysthymic disorder, or anxiety disorder pursuant to the DSM-IV criteria.  Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  An opinion as to a psychiatric disorder diagnosis would require knowledge, training, or experience as a psychiatric disorder, to include PTSD, dysthymic disorder, and anxiety are complex mental health disorders because of their possible multiple etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  The Veteran has not shown to have such knowledge, training, or experience.  As such, the Board finds the September 2013 VA psychiatric examination to be of greater probative weight than the Veteran's statements.   

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer at 223.  Therefore, without a current disability of an acquired psychiatric disorder, there may be no service connection for the claimed acquired psychiatric disorders.  For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder, and anxiety have not been met.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for DJD of the Lumbar Spine

The Veteran has currently diagnosed DJD (arthritis) of the lumbar spine.  As such, the Board finds that the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply.  Walker, 708 F.3d 1331.  

Further, the Veteran is service connected for a right hip disability secondary to a right leg disability that is etiologically related to an in-service injury of the right ankle.  More specifically, the Veteran maintains that due to the in-service injury to the right ankle, he developed a right hip disability, which in turn caused his current lumbar spine disorder.  Service medical records reveal that in August 1971 the Veteran injured his right ankle after it was caught between two pallets.  A June 2005 Board decision granted service connection for a right hip disability based on a January 2002 VA medical opinion which found that the Veteran's hip disorders were more likely than not interrelated to the ankle injury in 1971.

Pursuant to the Board's most recent March 2011 remand, a VA medical opinion was obtained in January 2013 to assist in determining the nature and etiology of the Veteran's lumbar spine disorders.  The VA examiner diagnosed the Veteran with a lumbar strain, lumbar myofascial syndrome, DJD, and degenerative disc disease (DDD) of the lumbar spine.  The VA examiner then stated that although he did not review the claims file, he was able to review the Veteran's extensive medical records, which included a VA spine examination conducted on February 2012.  The examiner noted that the February 2012 report did review service treatment records and no back problems were noted in service.  Further, the February 2012 report noted a past January 2002 VA examination report which noted that the Veteran's back problems began in 1992.  The VA examiner explained that the Veteran had the ankle injury in service and then had another injury to his right leg in 1973.  In combination, the VA examiner stated that those injuries led to a right leg amputation with prosthesis in 1981.  The years of abnormal gait and manual type labor placed some degree of physical stress on the Veteran's legs, pelvic, and lower back and there was evidence of lumbar DJD and DDD from 2005 in post-service treatment records.  Based upon this evidence, the March 2011 VA examiner opined that the Veteran's low back disorders were due, at least in part, to the effects of the right ankle crush injury in service.  

The Board finds the March 2011 VA examination to be both competent and probative.  The Board finds that there is no other competent medical evidence of record which contradicts the findings of the March 2011 VA examiner.  As such, for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the grant of service connection for DJD of the lumbar spine as secondary to the service-connected right hip disability (secondary to a right leg disability that is etiologically related to an in-service injury of the right ankle).  All reasonable doubt has been resolved in favor of the Veteran in rendering this decision.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
New and Material Evidence Law and Analysis

In a June 2005, the Board denied service connection for right leg amputation.  The June 2005 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  A claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The evidence of record at the time of the June 2005 Board decision consisted of service treatment records, VA treatment records, VA examination reports showing no nexus to service, and the Veteran's statements.  

Evidence added to the record since June 2005 includes, in pertinent part, a January 2013 VA examination report which suggests that the Veteran's right leg amputation is related, in part, to the right ankle crush injury the Veteran sustained in service.  The Board finds the January 2013 VA medical opinion to be new and material evidence.  As such, the claim for service connection for right leg amputation is reopened.





Service Connection for Right Leg Amputation

As noted above, the record reflects that in August 1971, the Veteran injured his right ankle during service.  He received immediate treatment for the injury, which included "light duty," crutches, and casting.

Following separation from service, the Veteran worked for a trailer company.  Shortly after starting this job, he sustained an injury to the right leg.  From 1972 to 1981, the Veteran received treatment on the right foot and ankle.  Then, in May 1981, the Veteran underwent a Symes amputation.  

As the Veteran has a current diagnosis (below the knee amputation of the right leg) and an in-service injury (right ankle injury in 1971), the remaining question is whether the Veteran's current right leg amputation is caused or otherwise related to service, to include the in-service right ankle injury.  Upon review of the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's right leg amputation is related to the in-service right ankle injury.

Weighing against the Veteran's claim is an examination report dated January 2002, where the VA examiner stated the following: "This patient's injury to the right leg after getting out of the service resulting in venous trauma to the leg below the knee was not thought to compound the difficulty of the crush injury to his right ankle.  The difficulty with the left ankle, left knee, and both hip discomforts are more likely than not interrelated to the ankle injury in 1971."  The Board finds that this evidence weighs against the Veteran's claim.

Also weighing against the Veteran's claim is a February 2003 VA examination report.  The examiner reviewed the Veteran's claim file prior to the examination.  The examiner stated that the evidence was clear and overwhelming that it was not likely at all that the problems that led to amputation could be ascribed to what happened to him [the Veteran] in service, even though he did have a crushing right ankle injury in service.  The examiner reported that the Veteran did have weak thigh muscles in both right and left, but neither could be directly attributed to problems which he encountered in service.  It was further noted that the Veteran did have numerous sick call visits following the injury to the right ankle and the VA examiner did think it was entirely logical for the Veteran to focus on the ankle injury because it did happen in service and he did have pain and swelling afterwards.  However, the VA examiner noted that the problems resolved by the time the Veteran underwent his service separation physical in April 1972.  The VA examiner stated that the Veteran's problems started all over again and were much more severe after the August 1972 industrial accident.  The examiner concluded that it was highly likely that the Veteran's problems were directly related to the injury, which he sustained post-service in August 1972, during a civilian accident.

Weighing in favor of the Veteran's claim is a VA hospital summary dated July 1981 which shows that the Veteran underwent a second state Symes amputation on the right.  The report noted that the Veteran was status post right stage Symes amputation approximately seven weeks ago secondary to traumatic injury to his right lower extremity while in service.

Further, a VA orthopedic examination report dated November 1995 shows that the Veteran incurred a crush injury to his right leg while in the service, and that following his separation the condition got worse and he underwent a right above-the-ankle amputation.  The diagnosis was right below-the-knee (above the ankle) amputation of the right foot with pain and weakness in both knees and in the left ankle and foot from awkward gait.

In the course of his June 2001 personal hearing, the Veteran essentially indicated that the VA physician who performed his second stage amputation at the VA hospital told him that the amputation was being recommended as a result of the injury which he incurred in service rather than as a result of the industrial accident which he sustained in August 1972.

Also weighing in favor of the Veteran's claim that the right leg amputation is caused or otherwise related to service is the most recent January 2013 VA examination report.  As noted above, the VA examiner explained that the Veteran had an ankle injury in service and then had another injury to his right leg post-service separation.  The VA examiner then stated that "the combination of these two injuries" ultimately led to the Veteran's right leg amputation.    

Upon review of all the evidence of record, both lay and medical, and for the reasons discussed above, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current right leg amputation is caused or otherwise related to service, to include the in-service right ankle injury.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the right leg amputation is related, at least in part, to the in-service right ankle injury; therefore, the criteria for service connection have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Entitlement to Automobile and Adaptive Equipment

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A Veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; or (iii) The permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  See 38 U.S.C.A. § 3901(1)(A) (West 2002 & Supp. 2013); see also 38 C.F.R. § 3.808(b) (2013).

As discussed above, the Board has granted service connection for below the knee amputation of the right leg.  As such, the Veteran has met the criteria for loss of one foot under 38 C.F.R. § 3.808(b)(1).  Accordingly, the Board finds that entitlement to a certificate of eligibility for purchase of an automobile allowance and adaptive equipment or adaptive equipment only is warranted.

ORDER

For the initial rating period from October 30, 1997 to August 14, 2005, a 10 percent rating, but no higher, for the left ankle disability is granted.

For the initial rating period from August 15, 2005 to April 21, 2011, a 20 percent rating, but no higher, for DJD of the left ankle is granted.  

For the initial rating period beginning April 22, 2011, a rating in excess of 20 percent for DJD of the left ankle is denied.

An earlier effective date of August 15, 2005, for the award of a 20 percent disability rating for DJD of the left ankle is granted.

For the increased rating period prior to April 22, 2011, a rating in excess of 10 percent for left knee instability is denied.

For the increased rating period beginning April 22, 2011, a rating in excess of 20 percent for left knee instability is denied.

An effective date earlier than April 22, 2011 for the 20 percent rating for instability of the left knee is denied.

For the entire increased rating period on appeal, a rating in excess of 10 percent for left knee arthritis is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder, and anxiety is denied.

Service connection for DJD of the lumbar spine as secondary to the service-connected right hip disability (secondary to a right leg disability that is etiologically related to an in-service injury of the right ankle) is granted.  

New and material having been received, the claim of service connection for below the knee amputation of the right leg is reopened.  

Service connection for below the knee amputation of the right leg is granted. 

Entitlement to a certificate of eligibility for purchase of an automobile allowance and adaptive equipment or adaptive equipment only is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Erectile Dysfunction

In a September 2010 statement, the Veteran's representative contends that the Veteran's erectile dysfunction is secondary to his service-connected hypertension disability, to include treatment for hypertension.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has currently diagnosed erectile dysfunction and is service-connected for hypertension.  He was also afforded a VA examination in March 2011 to assist in determining whether currently diagnosed erectile dysfunction was secondary to the service-connected hypertension disability.  The VA examiner opined that the Veteran's erectile dysfunction was not related to the hypertension.  In support of this opinion, the examiner stated that, unlike erectile dysfunction, which is of only recent onset, the Veteran's hypertension was diagnosed in the mid-1970s and he has been on medication since that time.  The Board finds that a VA supplemental opinion is necessary in order to specifically address whether the currently diagnosed erectile dysfunction is aggravated by the service-connected hypertension disability, to include treatment for hypertension. 
Carpal Tunnel Syndrome (CTS)

In statements dated February and April 2011, the Veteran and his representative maintain that service connection for CTS as secondary to service-connected hypertension is warranted.  

The Veteran has currently diagnosed CTS and is service-connected for hypertension.  He was afforded a VA examination in November 2011 to assist in determining whether currently diagnosed CTS were secondary to the service-connected hypertension disability.  The VA examiner opined that the Veteran's CTS was not due to hypertension as there is no association between hypertension and CTS.  The Board finds that a VA supplemental opinion is necessary in order to specifically address whether the currently diagnosed CTS are aggravated by the service-connected hypertension disability, to include treatment for hypertension. 

Earlier Effective Dates for TDIU and DEA Benefits

As ordered above, the Board has granted service connection for DJD of the lumbar spine as secondary to the service-connected right hip disability, and service connection for below the knee amputation of the right leg.  The effective dates and schedular ratings for these disabilities assigned by the RO may affect the date as of which the schedular criteria for a TDIU and DEA benefits are met.  For this reason, the claims for a TDIU and DEA benefits must be remanded to the RO for readjudication.  

Further, the last VA treatment record is dated October 1, 2013 from the North Texas VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain all treatment records from the North Texas VAMC from October 2, 2013 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  The RO should refer the case to the VA examiner who conducted the March 2011 VA examination (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection for erectile dysfunction (another examination is not required).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand should be made available to the examiner for review.  The examiner must review the entire claims folder.

The examiner should state whether it is at least as likely as not that Veteran's erectile dysfunction is permanently aggravated by the Veteran's service-connected hypertension, to include medications he takes for hypertension.

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record. 

3.  The RO should refer the case to the VA examiner who conducted the November 2011 VA examination (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection for CTS (another examination is not required).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand should be made available to the examiner for review.  The examiner must review the entire claims folder.

The examiner should state whether it is at least as likely as not that Veteran's CTS is permanently aggravated by the Veteran's service-connected hypertension, to include medications he takes for hypertension.

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record. 

4.  After all development has been completed, the RO should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran and his representative a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


